Title: Jan Willink to John Adams, 10 June 1784
From: Willink, Jan
To: Adams, John


        
          Dear Sir
          Amsterdam 10 June 1784.
        
        The express set of thursday morning the 3d of June, with the bills of exchange, your letter to Mr. J: Barclay Esqr. & a letter from us to Mess: Van den Yver Freres & Comp̃: at Paris to furnish him with the necessary money, the reason, why I did not advice the same was occasioned by a Severe Sickness of mine eldest Son, who retained me at my seat, & who is thank the Almightÿ on the way of recoverÿ, I suppose you’ll be so Kind to approve of this apologÿ, & to be so obliging as to excuse this Carelesness;
        My Brother pays his most respectfull reguards to you So as I &

our families do the Same, in the meanwhile I subscribe my self with the utmost consideration / Dear Sir / Your most Ob: Huml Servt.
        
          Jan Willink
        
      